Title: To Thomas Jefferson from Paul Dalrimple, 12 December 1803
From: Dalrimple, Paul
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Philadelphia Decemr. 12th. 1803
               
               The old Toryes are Murdering of me, and no one Takes my part, I wass beatten Thre times in N. York by them Parsecuted to Philadelphia have allso been beatten five Different time, thease beatings Generally Consist of forty or fifty People thowing brik bats & the lik—till I wuld Start frorm my bed at three in the morning—Rushing into my Hous and beating the breath out of my body Stealing the things out of my hous & leaving me half dead—This Has been dun unto me and no one to tak my part, one passeth by on the Rite hand and the other on the left & Phitty me with insolence as they pas and now they theten me with with a nother beating & that they will beat me from time to to time untill the kill me—I take no rest Day nor night & I am threttened with another beatting which will put an end to my existance—I perceveired in your Electon and thos under you throughout the continent and haveing Succeded all the old torye are killine me My Beloved President it is in thy power to take me out of this place of torment—Dath will bee the unvilable Consiquence of my remaning hear—worse than the Turke for I have no Money nor friends and thetened my Life every moment by a Sett of Ruffins—O Pitty my Distrissed Situation and grant me relief as Soon as Possible, that I may See you and be at Rest is the Ardent prayer of your Humble Sarvt—
               
                  Paul Dalrimple
               
               
                  P.S. I have rote a Letter to the Attorney General Levi Lincoln with whome I am acquainted I am so weake from the Abuse I have Received that I can scarsely rite 
                  I have heard a number of them say that they would give tean Dollars a peas to have me Rid Skimington or to have me beaten—this is the truth
               
            